UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 1, 2010 CENTRAL VERMONT PUBLIC SERVICE CORPORATION (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation) 1-8222 (Commission File Number) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont05701 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (800) 649-2877 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. This presentation will be conducted at the Edison Electric Institute Financial Conference in Palm Desert, CA before an audience of electric industry analysts and industry professionals on November 1, 2010. Edison Electric Institute Financial Conference Palm Desert, CANovember 1, 2010 Presented by Robert Young and Pamela Keefe Safe Harbor Statement Statements contained in this presentation that are not historical fact are forward-looking statements within the meaning of the safe harbor provisions under the Private Securities Litigation Reform Act of 1995.Whenever used in this presentation, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things, the actions of regulators, performance of the Vermont Yankee nuclear power plant, effects of and changes in weather and economic conditions, volatility in wholesale power markets, our ability to maintain our current credit ratings, performance of our unregulated business, and other considerations such as the operations of ISO-New England, changes in the cost or availability of capital, authoritative accounting guidance, and the effect of the volatility in the equity markets on pension benefit and other costs.We cannot predict the outcome of any of these matters; accordingly, there can be no assurance that such indicated results will be realized.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Contact Information Pamela J. Keefe Sr. Vice President, CFO & Treasurer (802) 747-5435 e-mail: pkeefe@cvps.com CVPS Profile ·Vermont’s largest integrated electric utility ·CVPS serves approximately 159,000 customers in a territory covering half of the area of Vermont ·Rural service territory of 18 customers per mile of line Credit Ratings Moody’s Corporate Credit Rating Baa3/Stable First Mortgage Bonds Baa1 Preferred Stock Ba2 COMMON STOCK PROFILE (NYSE: CV) Quarter Ended September 30, 2010 Market Capitalization $255.4M Book Value Market-to-Book 52-week Range $18.66-$22.83 Debt% - Equity % 38% - 62% Average Daily Volume Shares Outstanding Annualized Dividend Yield 4.56% Today’s Discussion Topics Attributes and recent accomplishments Strategic Focus Areas Growth Strategy update Regulatory Strategy update Future energy planning considerations Customer satisfaction Financial Update · Financial position and performance · Infrastructure investments & Velco · 2010 earnings guidance and drivers Long-term strategy Attributes & Recent Accomplishments Attributes: Rates competitive among major utilities in New England Ranked third in East Region Midsize segment for overall satisfaction in 2010 J.D. Power survey; first in customer service, second in corporate citizenship. Customer transactional satisfaction rated over 90% Met or exceeded Vermont’s 17 service quality and reliability standards for fifth straight year Among lowest carbon-emitting power mixes in the U.S. Accomplishments: Achieved investment grade rating from Moody’s (Baa3) Awarded $31M by DOE for CVPS SmartPowerTM program CVPS Cow PowerTM:DOE 2009 Utility Green Power Program of the Year 2007 and 2mergency Recovery Awards Negotiated long-term PPA with Hydro-Quebec Strategic Focus Keep customer rates competitive while maintaining superior reliability Meet or exceed service quality standards Achieve positive regulatory outcomes Modify and extend Alternative Regulation Plan Maintain positive, productive relationship with regulators Secure stable, long-term, clean, competitively priced energy supplies Achieve regulatory approval of long-term PPAs including cost recovery Be prepared in 2012 for the outcome of Entergy-VY relicensing Additional RFPs and negotiate new contract with ENVY Meet Vermont’s renewable requirements Maximize value of business by earning allowed ROE Increase rate base on which shareholders earn a return Update Asset Management Plan Service territory acquisitions Complete capital projects per asset Management Plan, including CVPS SmartPowerTM Continue investments in Velco Maintain or improve investment grade corporate credit rating Currently Baa3 from Moody’s Growth Strategy Update May, 2010:CV announced that it will purchase certain assets and the service territory of the Vermont Marble Power Division of Omya, Inc. for $33.2M Transmission and distribution assets ~ 60 miles of line Four hydro facilities – 18.1 MW combined capacity Will invest $12M over 3 years for repairs and upgrades Adds ~900 customers in territory contiguous to CV Will add single largest retaill customer (>8% of pro forma retail revenues) Customer processes quarried materials at its site; stable, long-term Customary FERC and VT PSB approvals needed Closing anticipated to occur in Q1 2011 VELCO Investment Background Vermont’s transmission operator Approx $450M of construction planned or underway FERC-regulated Owned by 20 Vermont utilities, including investor-owned, municipals and cooperatives CVPS owns 39%; equity investments generally based on VTA load share of 43% Independent management and board of directors VELCO INVESTMENTS 2004 – 2013 Regulatory Strategy Update Working with consumer advocate and other VT stakeholders to plan for smart grid technologies (part of VT’s ‘e-State’ initiative) · October 2009:DOE awarded $69M to VT utilities ($31M for CV’s part of the project) · March 30, 2010:Signed an MOU with DPS · Obtained PSB approval of MOU · Meter purchases and installation to yield to remain in line with peer utilities · Over short term, significant amount of available capital is being deployed in infrastructure improvements · Once we are beyond capex ‘bubble’ increases would be evaluated Future Earnings Drivers Under Alt Reg Plan Annual ROE adjustment mechanism 2010 allowed ROE will be 9.59% Future years adjust at ½ the change in the average yield on 10 Yr Treasuries measured over last 20 trading days prior to Oct. 15 Quarterly Power Cost Adjustment Mechanism (“PCAM”) 100% of fixed and 90% of variable power & transmission costs (the latter beyond a $315k deadband) Any variances not recovered via the PCAM become part of the ESAM Annual Earnings Sharing Adjustment (“ESAM”) Regulated earnings will fall between -100 bp and +75 bp of allowed ROE Rate Base Growth Growth in rate base, upon which we earn a return, is projected at 9.8% CAGR from 2010-2015 (including VT Marble acquis 2011) Future Growth Opportunities Possible: · Additional transmission reliability projects through Velco · Economic development projects (Velco) · Service territory acquisitions · Smart Grid opportunities · Base load power plant o CV only or with other VT utilities Long-Term Goals · Provide superior customer service and reliability · Sustained financial strength to maintain our credit rating at investment grade and to fuel capital investments in our core business and VELCO · Partner with the State and other utilities to create an affordable, reliable and environmentally responsible electric future for Vermont These goals create shareholder value over the long term APPENDIX EEI Financial Conference Palm Desert, CA. November 1, 2010 In 2cored above the East Region Average for the Sixth Straight Year 2ower East Region Overall Customer Satisfaction Index (CSI) Scores Southern Maryland Electric Cooperative Central Maine Power Rochester Gas & Electric PPL Electric Utilities Central Vermont Public Service Public Service Electric and Gas PECO Energy Allegheny Power Penelec Met-Ed Penn Power NSTAR Atlantic City Electric Jersey Central Power & Light EAST REGION AVERAGE Public Service of New Hampshire Western Massachusetts Electric New York State Electric & Gas Duquesne Light Baltimore Gas & Electric Pepco National Grid Delmarva Power Con Edison Company of New York Orange & Rockland United Illuminating Appalachian Power Long Island Power Authority Central Hudson Gas & Electric Source:JD Power and Associates 2010 Electric Utility Residential Customer Satisfaction Study.JD Power and Associates Proprietary and Confidential-For Internal Use Only Superior customer service – quarterly customer transaction satisfaction survey Customer Transaction Satisfaction – 9 Qtrs July 08 92% Oct 08 93% Jan 09 89% Apr 09 93% July 09 90% Oct 09 92% Jan 10 92% Apr 10 93% July 10 Minimum Standard: 91% 80% Key Data Elements Market Cap at 9/30/10:$255.4M 2008 Earned ROE:8.3% 2009 Earned ROE:9.03% 2010 Allowed ROE:9.59% 2010 Effective Tax Rate:43.5% (7% due to PPACA) 2010 Capex (ex. Transco, VT Marble; net of Stimulus):$39.5M 2010 Transco investment:~ $22M ~5bp of ROE $0.01eps Corp. Credit Rating (Moody’s):Baa3/stable 2009 Peak load:418 MW (Dec.29) 2009 Avg 12 month system capability:463.1 MW Vermont Regulators and Leadership Key Regulators Vermont Public Service Board Adjudicating body that issues rulings in utility matters Three-member board, appointed by Governor Six-year, staggered terms Vermont Dept. of Public Service Public Advocate Commissioner appointed by Governor Governor James Douglas (R) First elected in 2002, re-elected in 2008 to serve fourth, 2-year term Challenged by $150M budget shortfall in FY’11 and by a General Assembly controlled by Democrats Did not seek re-election in 2010 Key Data Elements 2009 Average Number of Customers: 136,242 Residential 22,577 Commercial 36 Industrial 2009 Revenues 41% Residential 30% Commercial 10% Industrial 16% Resale Sales 3% Other Operating Revenue Owned Generation 2009 data Net Effective Capability / Entitlement (MW) Generated and Purchased mWh Wholly-Owned Plants Hydro Diesel and Gas Turbine Jointly-Owned Plants (1) Millstone #3 (nuclear) Wyman #4 (oil) McNeil (various) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VERMONT PUBLIC SERVICE CORPORATION By /s/ Pamela J. Keefe Pamela J. Keefe Senior Vice President, Chief Financial Officer, and Treasurer November 1, 2010
